EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	A)	Amend claim 6 as follows:
		6.	(Currently Amended) The charging cable as claimed in claim [5] 1, wherein the cooling line is in direct contact with each conductor (A1, A2, B1, B2, PE).

	B)	Amend claim 8 as follows:
		8.	(Currently Amended) The charging cable as claimed in claim [5] 1, which comprises the following features:
	-the cooling line is arranged centrally, as a central cooling line, within the sheath:
	-the central cooling line surrounding in a stellate manner by all conductor cables 	(A1, A2, B1, B2, PE) in the cross section of the charging cable; and 
	-the central cooling line is in direct contact with each conductor cable (A1, A2, 	B1, B2, PE).

	C)	Amend claim 20 as follows:
		20.	(Currently Amended) The charging cable as claimed in claim [5] 1, wherein the cooling line is in indirect contact with each conductor cable (A1, A2, B1, B2, 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 20, 2021.  These drawings are approved.

Allowable Subject Matter
Claims 1-4, 6, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a charging cable for transmitting electrical energy, having a sheath, which comprises the following features:
- arranged within the sheath there are at least four conductor cables (Al, A2, B1, B2, P3);
- a first conductor cable and a second conductor cable are jointly assigned to a first electric potential; and 
- a third conductor cable and a fourth conductor cable are jointly assigned to a second electric potential, and

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed December 20, 2021, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Applicant submits that Emme does not disclose anything that even remotely resemble a cable, much less a strain relief cable, as is now recited in amended claim 1. Rather, Emme suggests that the fill profiles. 11a, 11b, 11c function to maintain the outer surface profile of Emme’s cable covering 6 to be substantially circular. However, Emme does not even disclose that his fill profiles 11a, 11b, 11c are solid, which would be a pre-requisite for providing strain relief. For all of the reasons set forth above, we submit that claim 1, as amended, are not disclosed by Hyogo, separately or in any proper combination with Emme. We further submit that because claims 2-4, 6, and 8-20 are patentable for at least the same 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/



Primary Examiner
Art Unit 2847
WHM III
February 21, 2022